Case 1:19-cv-0037

1-JGK Document.76 Filed.09/15/21 pags 1of 1
Case 1:19-cv-00371-JGK

Document 75 Filed 09/14/21 Pagé 1 of 1

ALEXIS G, PADILLA
Attorney at Law
378 Lewis Avenue #6
Brooklyn, NY 11233
Tel. 917 238 2993

alexpadilla722@gmaiil.com

 

 

 

September 14, 2021
BY ELECTRONIC FILING
Hon. Magistrate Judge John G. Koetl APPLICATION GRANTED
United States District Court e.. SOORDERED _
Southern District of New York Ss er of. A A poe
500 Pearl Street t /; po b. fk VLD |,
New York, NY 10007 iy lg | — “John G Koelil, US.Dul.

Re: Rivera v. City of New York, et al.
19-cv-00371-IGK

Your Honor:

My office represents the plaintiff, Angel Rivera, in the above-referenced case. I write on
behalf of the parties to respectfully request an extension of time to file the Proposed Joint Pre-
Trial Order which is currently due by September 17, 2021. The parties are requesting a 30-day
extension of time to file, which would bring the due date for the Proposed JPTO to Monday,
October 18, 2021. This is the first request for an extension of time to file this document. The
parties thank the Court in advance for its time and attention to this matter.

Respectfully submitted,
{s/
fllerxia Padilla, Eag.
Attorney for Plaintiff
Ce: BY ECF
James Jimenez, Esq.
New York City Law Dept.

Attorneys for Defendants

 
